SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

237
CA 16-00779
PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, DEJOSEPH, AND SCUDDER, JJ.


JERAD M. ZARNOCH, PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

ROBERT W. LUCKINA, INDIVIDUALLY AND DOING
BUSINESS AS ROB LUCKINA CONSTRUCTION,
DEFENDANT-RESPONDENT.
(APPEAL NO. 1.)


EDWARD C. COSGROVE, BUFFALO, FOR PLAINTIFF-APPELLANT.

ROSSI & ROSSI, ATTORNEYS AT LAW PLLC, NEW YORK MILLS (VINCENT J.
ROSSI, JR., OF COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Oneida County (Norman
I. Siegel, J.), entered July 23, 2015. The order, among other things,
denied the cross motion of plaintiff to dismiss the affirmative
defense of special employment.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in Zarnoch v Luckina ([appeal No. 2] ___ AD3d
___ [Mar. 24, 2017]).




Entered:    March 24, 2017                      Frances E. Cafarell
                                                Clerk of the Court